Citation Nr: 1231500	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  07-02 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for multiple excision and cryotherapy scars, residuals of basal cell carcinoma of the head and arms.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from May 1956 to May 1960.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA), in Huntington, West Virginia.

In June 2009, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of that hearing is of record.

In September 2009, the Board remanded this matter for additional development.  The matter has been returned to the Board for additional appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on the matter on appeal.  

The record reflects that there are outstanding medical records which may be pertinent to the claim on appeal.  In this regard, in a January 2010 statement, the Veteran reported that he receives treatment for his service-connected skin disorder at the Dermatology Center in Beaver, West Virginia.  He attached October and November 2009 records of treatment but indicated that there was also a January 2010 record of treatment that had not been obtained.  In a March 2011 letter to his Senator, the Veteran reported that he had received treatment for his skin disorder on two separate occasions in March 2011 at the Dermatology Center.  Again, review of the claims file reveals that these March 2011 private treatment records have not been requested or obtained.  

The Board emphasizes that the duty to assist ensures that VA will make reasonable efforts to obtain relevant private treatment records.  Hence, the RO should obtain any records of treatment from the Dermatology Center, since January 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from private facilities.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011), the need for additional evidence regarding his claim.  This letter should reflect all appropriate legal guidance.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should contact the Veteran and obtain the names and addresses, and approximate dates of treatment of all medical care providers who treated him for his service-connected skin disorder.  After he has signed the appropriate releases, those records, to specifically include all records of treatment at the Dermatology Center in Beaver, West Virginia since January 2010, should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After completion of the above development and any other development deemed warranted (to include reexamination), the Veteran's claim should be readjudicated.  If the determination remains adverse to him, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

